DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The instant case is a 371 of PCT/US 2013/078183 filed December 30, 2013. A copy of the WO publication of this document has been received. A certified copy of US Provisional 61/773,344 filed March 6, 2013 has been received. 
Claim Status 
	Claims 11 and 13 are amended. Claims 12, 19, and 20 are cancelled. Claims 1-11, 13-18, 21, and 22 are pending. Claims 1-10, 18, and 22 are withdrawn. Claims 11, 13-17, and 21 are under examination. 
Withdrawn Claim Objections
The following objections are withdrawn due to claim amendment:
Claim 11 line 11 “titanium boride precipitate” and claim 11 line 12 “the titanium boride precipitates”.  
Claim 13 lines 3-4 “oxide material, a carbide, a boride”.
Withdraw Claim Rejections - 35 USC § 112
	The following 112, second rejections are withdrawn due to argument:
Claim 11 lines 1-2 “A process for applying an aluminum coating”.  
	The applicant argues it is clear that spraying the powder with aluminum is applying an aluminum coating as supported by [0034]-[0037] of the specification (Remarks pg. 9 para. 2).
	Applicant’s arguments were found persuasive. Applicant’s specification recites in [0040] that “The aluminum coating may be applied to the substrate by thermally spraying…”. In light of the specification one of ordinary skill in the art would understand that in claim 11 line 15 “thermally 
Claim 11 line 6 “particles having a low coefficient of thermal expansion” and lines 10-11 “titanium boride precipitate”.
	The applicant argues claim 11 lines 6 and 10-11 are clearly explained in [0035] of the specification and represent the broadest reasonable interpretation (i.e. the particles having a low coefficient of thermal expansion can be, but are not limited to, the titanium boride precipitates) (Remarks p. 9 para. 4).
	Applicant’s arguments were found persuasive. Applicant’s specification recites in [0032] fine particles with a low coefficient of thermal expansion includes an oxide, boride, and/or carbide material ([0033]) where aluminum boride ([0034]) and/or titanium boride are desirable candidates ([0035]).
Claim 11 lines 9-10 “quenching the aluminum-titanium-boron alloy during atomization”.
	The applicant argues claim 11 lines 9-10 the specification at [0037] clearly describes formation and rapid cooling where the borides may be dissolved in melt processing and melt atomization of a boride containing aluminum alloy that quenches during atomization forms particles of a metastable solid solution, allowing for deposition or solid or semi-solid particles and subsequent precipitation, where rapid cooling rates may suppress precipitation of undesirable phases (Remarks paragraph spanning pgs. 9-10). 
Response to Arguments
Applicant's arguments filed June 3, 2021 with respect to the below 112 rejections and the 103 rejections have been fully considered but they are not persuasive.
112
	The applicant argues the broadest reasonable interpretation of claim 11 lines 5-13 is “forming the powder containing an aluminum matrix and particles having a low coefficient of thermal expansion using melt atomization and quenching process” (Remarks p. 9 para. 3). 
	The examiner respectfully disagrees. While applicant’s response indicates the broadest reasonable interpretation of claim 11 lines 5-13, the language of claim 11 does not clearly reflect this interpretation. The language of claim 11 can still be interpreted as forming a powder containing an aluminum matrix and particle and, separately, melt atomization and quenching of an aluminum-titanium-boron alloy.
	The applicant argues claim 13 lines 1-4 and 2-4 that it is reasonable to interpret the formed particles that are formed during the step of forming a powder containing particles selected from the group consisting of oxide material, a carbide, a boride, and combinations thereof to be the same as the titanium boride when they are borides and to be additional particles when they are oxides and/or carbides (Remarks pg. 10 para. 2).
	The examiner respectfully disagrees that the above argument addresses the associated 112, second rejections of claim 13 lines 1-4 and 2-4. The language of claim 13 lines 1-4 does not clarify whether 1) an additional, separate step of forming a powder containing the particles recited in claim 13 is required or 2) the forming step of claim 13 is part of the melt atomization process of claim 11. It also does not address how particles of oxide and/or carbide can be formed from an “aluminum-titanium-boron alloy” that does not include oxygen or carbon.
	The applicant argues claims 14-16 powder is given the broadest reasonable interpretation or referring to the powder in claim 13 (Remarks pg. 10 para. 3).
	The examiner respectfully disagrees. The claim language of claims 14-16 does not clear up the insufficiency of antecedent basis for the term “said powder”. It could refer to claim 13 lines 2-3 “a powder containing particles selected from the group consisting of oxide material, a carbide, a boride, or combinations thereof” or to claim 11 lines 5-6 “a powder containing an aluminum matrix and particles having a low coefficient of thermal expansion”.
	The applicant argues claims 14-16 particles is given the broadest reasonable interpretation or referring to the particles in claim 13 (Remarks pg. 10 para. 4).
	The examiner respectfully disagrees. The claim language of claims 14-16 does not clear up the insufficiency of antecedent basis for the term “said particles”. It could refer to claim 13 lines 3-4 “particles selected from the group consisting of oxide material, a carbide, a boride or combinations thereof” or claim 11 line 6 “particles having a low coefficient of thermal expansion”.  
	The applicant argues that it is reasonable to interpret claim 17 lines 2-3 as the titanium boride particles being formed during the powder forming step (Remarks pg. 10 para. 5).
	The examiner respectfully disagrees. Claim 17 lines 2-3 recites “powder forming step comprises using titanium boride particles”. Emphasis added. It is unclear how the titanium boride particles are used in the powder forming step. Using and forming are two different terms with two different meanings. The Oxford English Dictionary defines “use” as the act of putting something to work or applying a thing for any purpose; utilization or appropriation in order to achieve an end or pursue one’s purpose. The Oxford English Dictionary defines “form” as to give shape to; to give a specified form to. These terms have two different meanings. Claim 17 lines 2-3 require using (i.e. utilizing) titanium boride particles in the powder forming step. In contrast the specification, and applicant’s arguments, appears to support forming (i.e. giving shape to) titanium boride particles in the powder forming step.
103
	The applicant argues the declaration of Christopher Strock was previously submitted on the record to refute the erroneous assertions in the office actions (Remarks pg. 7 last paragraph).
	A response to the Declaration under 37 CFR § 1.132 from Christopher Strock can be found on pages 2-3 of the February 6, 2020 Non-Final Rejection. Applicant persuasively argued that one of ordinary skill in the art would not consider the rapid solidification process of Brupbacher to be the same as thermally spraying (Declaration paras. 17-18). In response, a new rejection of Brupbacher in view of Sue was applied based on using the taught powder of Brupbacher (Brupbacher 1:9-23, 6:29-46, 8:56-68, 10:23-42, 13:31-35) being used in the thermal spraying process of Sue (Sue 1”9-13, 66-67, 2:1-3) for the advantages of forming a superior microstructure with a high density containing a high volume fraction of finely dispersed TiB2 particles (Sue 2:4-7) and a coating that provides excellent wear, corrosion, and erosion properties and good electrical and thermal conductivity (Sue 1:16-20). 
The applicant argues Rangaswamy fails to teach adding a pore making material to said powder in an amount of 40 to 65 volume percent (Remarks pg. 12 para. 1).
The examiner respectfully disagrees. Rangaswamy teaches a plastic material (1:45-50) that is removed to form pores (7:57-61) where the plastic component is present in the thermal spray powder in an amount of about 5 to about 90 percent by weight of the thermal spray powder (4:56-63) with example compositions (7:62-68, 8:20-31). The volume percent of the plastic material (i.e. pore former) can be estimated for the example compositions using the densities of the respective materials. Example calculations for the first example (8:24) are presented below as are the densities used for each material. The polyimide (i.e. plastic or pore former) volume percent for the examples ranges from 57 to 64 vol%, which fall within the claimed range, such that a prima facie case of obviousness exists. MPEP 2144.05(I).
AlSi volume percent
(45/2.7) = 16.7; (16.7/(16.7+3.1+29.2))*100 = 34 vol%
CaF2 volume percent
(10/3.18) = 3.1; (3.1/(16.7+3.2+29.2))*100 = 6 vol%
Polyimide volume percent
45/(1.54) = 29.2; (29.2/(16.7+3.2+29.2))*100 = 60 vol%
Material
AlSi
CuAl
CuNi
Ni alloy
Fe alloy
Co alloy
CaF2
MoS2
BN
Polyimide
Density
(g/cm3)
2.7
7.45
8.7
8.2
7.9
8.9
3.18
5.06
2.1
1.54

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 lines 5-13 “forming a powder containing an aluminum matrix and particles…, and including melt atomization of an aluminum-titanium-boron alloy…” renders the claim indefinite. It is unclear whether the powder containing an aluminum matrix and particles having a low coefficient of thermal expansion is required to be formed by the melt atomization and quenching process or if this limitation requires forming a powder containing an aluminum matrix and particle and, separately, also includes melt atomization and quenching of an aluminum-titanium-boron alloy. For the purpose of examination claim 11 will be given the broadest reasonable interpretation of requiring forming the powder containing an aluminum matrix and particles having a low coefficient of thermal expansion using the melt atomization and quenching process.
Claim 13 lines 1-4 “said powder forming step comprises forming a powder containing particles selected from the group consisting of oxide material, a carbide, a boride, and combinations thereof” renders the claim indefinite. It is unclear whether claim 13 requires an additional, separate step during the powder forming step of “forming a powder” or if it is part of the melt atomization process. For the purpose of examination claim 13 will be given the broadest reasonable interpretation of requiring either a separate step or referring to the  melt atomization process such that either additional oxide, carbide, or boride particles are formed or that the titanium boride precipitates of claim 11 also read on the boride particles of claim 13. 
Claim 13 lines 2-4 “powder forming step comprises forming a powder containing particles selected from the group consisting of oxide material, a carbide, a boride, and combinations thereof” renders the claim indefinite. In claim 11 lines 5-13 the powder forming step requires “an aluminum-titanium-boron alloy”. This alloy includes boron, does not include oxygen or carbon. It appears that it can form borides, but it is unclear how it can form oxides and carbides, which require oxygen and carbon, respectively. For the purpose of examination claim 13 will be given the broadest reasonable interpretation of the powder forming step containing particles of oxide, carbide, boride, and combinations thereof as claimed.
Claims 14-16 line 3 “said powder” renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this refers back to claim 13 lines 2-3 “a powder containing particles selected from the group consisting of oxide material, a carbide, a boride, or combinations thereof” or if it refers back to claim 11 lines 5-6 “a powder containing an aluminum matrix and particles having a low coefficient of thermal expansion”. For the purposes of examination claims 14-16 will be given the broadest reasonable interpretation of referring to the powder recited in claim 13 lines 2-3.
Claims 14-16 line 3 “said particles” renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this refers back to claim 13 lines 3-4 “particles selected from the group consisting of oxide material, a carbide, a boride, or combinations thereof” or if it refers back to claim 11 line 6 “particles having a low coefficient of thermal expansion”. For the purpose of examination claims 14-16 will be given the broadest reasonable interpretation of referring to the particles recited in claim 13 lines 3-4.
In claim 17 lines 2-3 the limitation “powder forming step comprises using titanium boride particles” renders the claim indefinite. It is unclear how the titanium boride particles are used in the powder forming step. It is also unclear if these particles are in addition to those formed during atomization and quenching of the melt atomization process or if they are in addition. For the purpose of examination claim 17 will be given the broadest reasonable interpretation of the titanium boride particles being formed during the powder forming step.
Claim 21 is rejected as depending from claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13-17, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brupbacher ‘982 (US 4,836,982) in view of Brupbacher ‘903 (US 4,915,903), either one of Sue (US 5,837,327) or Tucker, Jr (US 3,941,903), and Rangaswamy (US 5,434,210).
Regarding claim 11, Brupbacher ‘982 teaches a method of rapid solidification of a metal-second phase composite (i.e. forming a powder) using in-situ precipitation of second phase material in a metallic matrix (1:9-23, 6:29-46, and 8:56-68) by melt atomization (13:16-35) of a liquid state reaction of Al, Ti, and B powders heated to the melting point of the matrix material, Al-Ti alloy and Al-B alloy by mixing separately melted alloys, or Al-Ti alloy and B powder by adding powder of a reactive species to a liquid melt containing the second reactive species and the matrix metal (i.e. melt atomization of an aluminum-titanium-boron alloy where in the liquid state reaction upon mixing the taught powders and/or alloys an Al-Ti-B alloy is formed; 11:8-65 and Figs. 1 and 2) followed by quenching (i.e. quenching the aluminum-titanium-boron alloy during atomization; 2:59-67, 3:27-44, and 6:29-64) to form second phase boride particles of titanium (i.e. to form titanium boride precipitate from a metastable quenched structure and particles having a low coefficient of thermal expansion bonded to said matrix; 9:56-68) and a matrix metal of aluminum (i.e. an aluminum matrix; 10:23-42) in the form of powder (13:31-35).
Brupbacher ‘982 is silent to the size range of the titanium boride precipitates.
Brupbacher ‘903 teaches in-situ precipitation of second phase particles within a metal matrix (1:14-31) where the dispersed second phase is a boride (5:7-10) such as TiB2 (7:38-42) with a size range more preferably from about 0.01 to about 5 microns (8:21-24).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made for the titanium boride precipitates to be about 0.01 to about 5 microns because metal-ceramic composites with a dispersion of very fine particles has good high temperature yield strengths and creep resistance (Brupbacher ‘903 1:34-48) that provide dispersion strengthening (Brupbacher ‘903 5:11-15) and grain refinement (Brupbacher ‘903 9:42-51). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Brupbacher ‘982 in view of Brupbacher ‘903 is silent to thermally spraying the powder and the part on which the powder is thermally sprayed.
Sue teaches thermally spraying a TiB2 and metallic powder (i.e. thermally spraying powder; 1:9-13 and 66-67) onto an iron or titanium substrate (i.e. providing a part formed from a titanium based or an iron based alloy; 2:1-3).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to thermally spray the rapidly solidified powder of Brupbacher ‘982 in view of Brupbacher ‘903 onto an iron or titanium substrate because thermal spraying of such coatings forms a superior microstructure with a high density containing a high volume fraction of finely dispersed TiB2 particles (Sue 2:4-7) and the coating provides excellent wear, corrosion, and erosion properties and good electrical and thermal conductivity (Sue 1:16-20) on the iron or titanium substrate (Sue 1:9-13). 
As an alternative to Sue, Tucker, Jr teaches depositing through plasma spraying, flame spraying, or detonation gun techniques (i.e. thermally spraying) a mixture of hard phase particles ranging in size between about 0.05 to 100 microns in a volume fraction of about 3 to 50% in a soft, ductile metal matrix (1:6-11, 2:17-26, and 3:15-21) where the wear-resistant particles include titanium boride (3:32-68) and the matrix is aluminum, which is a lightweight substrate (4:3-53), on an iron base alloy or refractory metal (i.e. titanium) (i.e. a part formed from a Ti based or an Fe based alloy) (4:54-66).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to use the powder of Brupbacher ‘982 in view of Brupbacher ‘903 in the deposition process of Tucker, Jr because it forms a bearing material with excellent wear-resistant characteristics (Tucker, Jr 2:27-32) where the hard phase particles are substantially uniformly dispersed in a soft ductile metal matrix (Tucker, Jr 1:6-11). 
Brupbacher ‘982 in view of Brupbacher ‘903 and either one of Sue or Tucker, Jr is silent to the occurrence of a pore forming material.
Rangaswamy teaches a composite coating fabricated using thermal spray (1:13-18) comprising a plastic material (1:45-50) that is removed by thermal treatment or thermal exposure to leave a matrix containing uniformly distributed pores (7:57-61) where the plastic component is present in the thermal spray powder in an amount of about 5 to about 90 percent by weight of the thermal spray powder (4:56-63) with example compositions with 25 or 45 wt% polyimide plastic (7:62-68, 8:20-31). The volume percent of the plastic material (i.e. pore former) can be estimated for the example compositions using the densities of the respective materials. Example calculations for the first example (8:24) are presented below as are the densities used for each material. The polyimide (i.e. plastic or pore former) volume percent for the examples ranges from 57 to 64 vol%, which fall within the claimed range. The examples with 25 or 45 wt% plastic have a plastic (i.e. pore former) vol% that overlaps with the claimed range, providing evidence that the broader teaching of Rangaswamy of about 5 to about 90 wt% plastic (i.e. pore former) also overlaps with that claimed. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
AlSi volume percent
(45/2.7) = 16.7; (16.7/(16.7+3.1+29.2))*100 = 34 vol%
CaF2 volume percent
(10/3.18) = 3.1; (3.1/(16.7+3.2+29.2))*100 = 6 vol%
Polyimide volume percent
45/(1.54) = 29.2; (29.2/(16.7+3.2+29.2))*100 = 60 vol%
Material
AlSi
CuAl
CuNi
Ni alloy
Fe alloy
Co alloy
CaF2
MoS2
BN
Polyimide
Density
(g/cm3)
2.7
7.45
8.7
8.2
7.9
8.9
3.18
5.06
2.1
1.54

 
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention in the process of Brupbacher ‘982, Brupbacher ‘903, and either one of Sue or Tucker, Jr to include a plastic that forms pores in an amount of about 5 to about 90 percent by weight because after removal of the pore forming material the resulting pores are uniformly distributed to provide a desirably more porous structure (Rangaswamy 7:54-61). This allows for more controlled formation of pores in the coating.
Regarding claims 13 and 17, Brupbacher ‘982 teaches the fine particulate second phase material is a refractory hard metal boride (9:27-37) such as a boride of titanium (9:56-68) where Examples 1, 3, 4, 6, 8, 13, and 14 comprise titanium diboride particles in an aluminum matrix (17:66 to 18:2, 18:30-32, 47-48, 19:27-30 and 65-68, and 21:33 and 49). 
Regarding claims 14-16, Brupbacher ‘982 teaches the second phase material is incorporated into the composite matrix more preferably from about 10 percent by volume to about 25 percent by volume (10:43-63). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05I.
Regarding claim 21, Brupbacher ‘982 teaches a final heat treatment of the deposited layers to determine the structure/property relationships (13:42-50). Brupbacher ‘982 also teaches a final heat treatment (13:46-50) of a metal-second phase composite (1:9-23) powder (13:31-35) comprising a metal matrix of aluminum (10:23-42) and second phase particles of titanium borides (9:56-68) where in the production of titanium diboride in an aluminum matrix, the reaction proceeds at a temperature around 670°C or very close to the melting point of the aluminum solvent (Al metal melts at 660°C) where as temperature increases it is possible for the starting constituents to diffused into the solvent matrix metal (13:51-68).
Temperatures of around 670°C or close to the melting point of Al (i.e. 660°C) are close to the instantly claimed range of 625 to 650°C such that one skilled in the art would expect the resulting heat treated alloy Brupbacher ‘982 to have the same properties as that instantly claimed. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I).
 One skilled in the art would understand the time necessary to heat treat an Al alloy matrix with TiB2 particles to achieve the desired final structure and property relationships based on titanium diboride production in the aluminum matrix. Differences in time will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such time is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05IIA. 
Claims 11, 13, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giessen (US 4,540,546) in view of either one of Sue (US 5,837,327) or Tucker, Jr. (US 3,941,903) and Rangaswamy (US 5,434,210).
Regarding claim 11, Giessen teaches rapid solidification of alloys (1:8-10) to produce microdispersions in rapidly solidified multiphase alloys using a melt mix reaction (MMR) (3:29-38) to form particles in the 10 nm to 0.1 micron range (i.e. a precipitates in the 20 nm to 2.0 micron size range) (2:11-22 and claim 1) by reacting components C+A with C+B where C is a solvent and A and B are solutes that chemically react to form AB particles in solvent C (3:60-68 and 4:1-16) with an example being Al(Ti)+Al(B) (i.e. an aluminum – titanium – boron alloy where upon mixing the components in a molten state an Al-Ti-B alloy is formed) yields Al (i.e. an aluminum matrix) + TiB2 (i.e. particles having a low coefficient of thermal expansion bonded to said aluminum matrix) (6:8) where after turbulent rapid mixing the alloy is atomized by and rapidly quenched to form powder (i.e. melt atomization and quenching) (7:48-68, 9:21-23, 12:57-68,13:1-3, and Fig. 8). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Giessen is silent to thermally spraying the powder onto a titanium or iron alloy part.
Sue teaches thermally spraying a TiB2 and metallic powder (i.e. thermally spraying powder; 1:9-13 and 66-67) onto an iron or titanium substrate (i.e. providing a part formed from a titanium based or an iron based alloy; 2:1-3).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to thermally spray the rapidly solidified powder of Giessen onto an iron or titanium substrate because thermal spraying of such coatings forms a superior microstructure with a high density containing a high volume fraction of finely dispersed TiB2 particles (Sue 2:4-7) and the coating provides excellent wear, corrosion, and erosion properties and good electrical and thermal conductivity (Sue 1:16-20) on the iron or titanium substrate (Sue 1:9-13). 
As an alternative to Sue, Tucker, Jr teaches depositing through plasma spraying, flame spraying, or detonation gun techniques a mixture of hard phase particles ranging in size between about 0.05 to 100 microns in a volume fraction of about 3 to 50% in a soft, ductile metal matrix (1:6-11, 2:17-26, and 3:15-21) where the wear-resistant particles include titanium boride (3:32-68) and the matrix is aluminum, which is a lightweight substrate (4:3-53) on an iron base alloy or refractory metal (i.e. titanium) (4:54-66).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to use the powder of Giessen in the deposition process of Tucker, Jr because it forms a bearing material with excellent wear-resistant characteristics (Tucker, Jr 2:27-32) where the hard phase particles are substantially uniformly dispersed in a soft ductile metal matrix (Tucker, Jr 1:6-11). 
Giessen in view of either one of Tucker, Jr or Sue is silent to the occurrence of a pore forming material.
Rangaswamy teaches a composite coating fabricated using thermal spray (1:13-18) comprising a plastic material (1:45-50) that is removed by thermal treatment or thermal exposure to leave a matrix containing uniformly distributed pores (7:57-61) where the plastic component is present in the thermal spray powder in an amount of about 5 to about 90 percent by weight of the thermal spray powder (4:56-63) with example compositions (7:62-68, 8:20-31). The volume percent of the plastic material (i.e. pore former) can be estimated for the example compositions using the densities of the respective materials. Example calculations for the first example (8:24) are presented below as are the densities used for each material. The polyimide (i.e. plastic or pore former) volume percent for the examples ranges from 57 to 64 vol%, which fall within the claimed range. The examples with 25 or 45 wt% plastic have a plastic (i.e. pore former) vol% that overlaps with the claimed range, providing evidence that the broader teaching of Rangaswamy of about 5 to about 90 wt% plastic (i.e. pore former) also overlaps with that claimed. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
AlSi volume percent
(45/2.7) = 16.7; (16.7/(16.7+3.1+29.2))*100 = 34 vol%
CaF2 volume percent
(10/3.18) = 3.1; (3.1/(16.7+3.2+29.2))*100 = 6 vol%
Polyimide volume percent
45/(1.54) = 29.2; (29.2/(16.7+3.2+29.2))*100 = 60 vol%
Material
AlSi
CuAl
CuNi
Ni alloy
Fe alloy
Co alloy
CaF2
MoS2
BN
Polyimide
Density
(g/cm3)
2.7
7.45
8.7
8.2
7.9
8.9
3.18
5.06
2.1
1.54

 
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention in the process of Giessen in view of either one of Tucker, Jr or Sue to include a plastic that forms pores in an amount of about 5 to about 90 percent by weight because after removal of the pore forming material the resulting pores are uniformly distributed to provide a desirably more porous structure (Rangaswamy 7:54-61). This allows for more controlled formation of pores in the coating.
Regarding claims 13 and 17, Giessen teaches Al(Ti)+Al(B) yields Al+TiB2 (6:8) and reacting other solvents and solutes to form oxides or carbides (6:All). 
Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giessen (US 4,540,546) in view of Tucker, Jr. (US 3,941,903) and Rangaswamy (US 5,434,210) as applied to claim 11 above.
Regarding claims 14-16, Giessen is silent to the amount of particles in the powder.
Tucker, Jr teaches the coating has preferably between about 5 to 25 vol% particles in a soft, ductile metal matrix (2:17-26 and 3:1-31). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Giessen to form about 5 to 25 vol% particles because it increases the wear resistance without causing embeddability and conformability issues (Tucker, Jr 3:1-31). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giessen (US 4,540,546) in view of Sue (US 5,837,327) and Rangaswamy (US 5,434,210) as applied to claim 11 above, and further in view of either one of Brupbacher ‘982 (US 4,836,982) or Tucker, Jr. (US 3,941,903).
Regarding claim 14-16, Giessen is silent to the amount of particles in the powder.
Brupbacher ‘982 teaches a method of rapid solidification of a metal-second phase composite using in-situ precipitation of second phase material in a metallic matrix (1:9-23, 6:29-46, and 8:56-68) by melt atomization (13:16-35) of a liquid state reaction of Al-Ti alloy and Al-B alloy by mixing separately melted alloys (11:8-65 and Figs. 1 and 2) followed by quenching (2:59-67, 3:27-44, and 6:29-64) to form second phase boride particles of titanium (9:56-68) and a matrix metal of aluminum (10:23-42) in the form of powder (13:31-35) where the second phase material is incorporated into the composite matrix more preferably from about 10 percent by volume to about 25 percent by volume (10:43-63). 
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to form about 10 to 25 vol% of TiB2 particles in the Al matrix because this produces a dispersion strengthened alloy having a high modulus (Brupbacher ‘982 10:43-63). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05I.
As an alternative to Brupbacher ‘982, Tucker, Jr teaches depositing through plasma spraying, flame spraying, or detonation gun techniques a mixture of hard phase particles ranging in size between about 0.05 to 100 microns in a volume fraction of about 3 to 50% in a soft, ductile metal matrix (1:6-11, 2:17-26, and 3:15-21) where the wear-resistant particles include titanium boride (3:32-68) and the matrix is aluminum, which is a lightweight substrate (4:3-53) on an iron base alloy or refractory metal (i.e. titanium) (4:54-66) where the coating has preferably between about 5 to 25 vol% particles in a soft, ductile metal matrix (2:17-26 and 3:1-31). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Giessen in view of Sue to form about 5 to 25 vol% particles because it increases the wear resistance without causing embeddability and conformability issues (Tucker, Jr 3:1-31). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giessen (US 4,540,546) in view of either one of Tucker, Jr (US 3,941,903) or Sue (US 5,837,327) and Rangaswamy (US 5,434,210) as applied to claim 11 above, and further in view of Brupbacher ‘982 (US 4,836,982).
Regarding claim 21, Giessen in view of either one of Tucker, Jr or Sue is silent to subjecting said aluminum coating to a heat treatment.
Brupbacher ‘982 teaches a final heat treatment of the deposited layers to determine the structure/property relationships (13:42-50). Brupbacher ‘982 also teaches a final heat treatment (13:46-50) of a metal-second phase composite (1:9-23) powder (13:31-35) comprising a metal matrix of aluminum (10:23-42) and second phase particles of titanium borides (9:56-68) where in the production of titanium diboride in an aluminum matrix, the reaction proceeds at a temperature around 670°C or very close to the melting point of the aluminum solvent (Al metal melts at 660°C) where as temperature increases it is possible for the starting constituents to diffused into the solvent matrix metal (13:51-68).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to heat treat the deposited layers to determine the final structure/property relationships of the layer (Brupbacher ‘982 13:42-50).
Temperatures of around 670°C or close to the melting point of Al (i.e. 660°C) are close to the instantly claimed range of 625 to 650°C such that one skilled in the art would expect the resulting heat treated alloy Brupbacher ‘982 to have the same properties as that instantly claimed. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I).
 One skilled in the art would understand the time necessary to heat treat an Al alloy matrix with TiB2 particles to achieve the desired final structure and property relationships based on titanium diboride production in the aluminum matrix. Differences in time will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such time is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05IIA. 
Claims 11, 13, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yosuke (JPS62-133037 machine translation) in view of either one of Brupbacher ‘892 (US 4,836,982) or Giessen (US 4,540,546), either one of Tucker, Jr. (US 3,941,903) or Sue (US 5,837,327), and Rangaswamy (US 5,434,210).
Regarding claim 11, Yosuke teaches manufacturing an Al-Ti-B powder by rapidly cooling the molten alloy at about 1,000°C/sec or more (i.e. quenching) to form an Al alloy with TiB2 with a maximum size of 8 um (i.e. an aluminum matrix with particles having a low coefficient of thermal expansion bonded to said aluminum matrix and forming titanium boride precipitates in the 20 nm to 2.0 micron size range) ([Overview]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Yosuke is silent to melting by melt atomization.
Brupbacher ‘892 teaches a method of rapid solidification of a metal-second phase composite using in-situ precipitation of second phase material in a metallic matrix (1:9-23, 6:29-46, and 8:56-68) by melt atomization (13:16-35) of a liquid state reaction of Al, Ti, and B (11:8-65 and Figs. 1 and 2) followed by quenching (2:59-67, 3:27-44, and 6:29-64) to form second phase boride particles of titanium (9:56-68) and a matrix metal of aluminum (10:23-42) in the form of powder (13:31-35).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to form the powder of Yosuke by melt atomization and quenching because it produces a droplet form (i.e. powder) matrix metal having submicron ceramic or intermetallic particles dispersed therein and has cooling rates on the order of about 104 to 108 °C/sec and is a well-established economical way to produce rapidly solidified alloys as powders (Brupbacher ‘982 13:15-35).
As an alternative to Brupbacher ‘892, Giessen teaches rapid solidification of a melt comprising Al, Ti, and B (6:8) by atomizing to form powder consisting of microdispersions in a solvent (12:57-68, 13:1-3, and Fig. 8).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Yosuke to use an atomization process because it forms a powder comprising particles in the 10 nm to 0.1 micron range (Giessen 2:12-23 and claim 1), preventing precipitate particle agglomeration and/or coarsening (Giessen 7:48-68 and 8:1-3).
Yosuke is silent to thermally spraying the powder onto a titanium or iron alloy part.
Tucker, Jr teaches depositing through plasma spraying, flame spraying, or detonation gun techniques a mixture of hard phase particles ranging in size between about 0.05 to 100 microns in a volume fraction of about 3 to 50% in a soft, ductile metal matrix (1:6-11, 2:17-26, and 3:15-21) where the wear-resistant particles include titanium boride (3:32-68) and the matrix is aluminum, which is a lightweight substrate (4:3-53) on an iron base alloy or refractory metal (i.e. titanium) (4:54-66).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to use the powder of Yosuke in the deposition process of Tucker, Jr because it forms a bearing material with excellent wear-resistant characteristics (Tucker, Jr 2:27-32) where the hard phase particles are substantially uniformly dispersed in a soft ductile metal matrix (Tucker, Jr 1:6-11). 
As an alternative to Tucker, Jr, Sue teaches thermally spraying a TiB2 and metallic powder (i.e. thermally spraying powder; 1:9-13 and 66-67) onto an iron or titanium substrate (i.e. providing a part formed from a titanium based or an iron based alloy; 2:1-3).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to thermally spray the rapidly solidified powder of Yosuke onto an iron or titanium substrate because thermal spraying of such coatings forms a superior microstructure with a high density containing a high volume fraction of finely dispersed TiB2 particles (Sue 2:4-7) and the coating provides excellent wear, corrosion, and erosion properties and good electrical and thermal conductivity (Sue 1:16-20) on the iron or titanium substrate (Sue 1:9-13). 
Yosuke in view of either one of Brupbacher ‘892 or Giessen and either one of Sue or Tucker, Jr is silent to the occurrence of a pore forming material.
Rangaswamy teaches a composite coating fabricated using thermal spray (1:13-18) comprising a plastic material (1:45-50) that is removed by thermal treatment or thermal exposure to leave a matrix containing uniformly distributed pores (7:57-61) where the plastic component is present in the thermal spray powder in an amount of about 5 to about 90 percent by weight of the thermal spray powder (4:56-63) with example compositions (7:62-68, 8:20-31). The volume percent of the plastic material (i.e. pore former) can be estimated for the example compositions using the densities of the respective materials. Example calculations for the first example (8:24) are presented below as are the densities used for each material. The polyimide (i.e. plastic or pore former) volume percent for the examples ranges from 57 to 64 vol%, which fall within the claimed range. The examples with 25 or 45 wt% plastic have a plastic (i.e. pore former) vol% that overlaps with the claimed range, providing evidence that the broader teaching of Rangaswamy of about 5 to about 90 wt% plastic (i.e. pore former) also overlaps with that claimed. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
AlSi volume percent
(45/2.7) = 16.7; (16.7/(16.7+3.1+29.2))*100 = 34 vol%
CaF2 volume percent
(10/3.18) = 3.1; (3.1/(16.7+3.2+29.2))*100 = 6 vol%
Polyimide volume percent
45/(1.54) = 29.2; (29.2/(16.7+3.2+29.2))*100 = 60 vol%
Material
AlSi
CuAl
CuNi
Ni alloy
Fe alloy
Co alloy
CaF2
MoS2
BN
Polyimide
Density
(g/cm3)
2.7
7.45
8.7
8.2
7.9
8.9
3.18
5.06
2.1
1.54

 
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention in the process of Yosuke in view of either one of Brupbacher ‘892 or Giessen and either one of Sue or Tucker, Jr to include a plastic that forms pores in an amount of about 5 to about 90 percent by weight because after removal of the pore forming material the resulting pores are uniformly distributed to provide a desirably more porous structure (Rangaswamy 7:54-61). This allows for more controlled formation of pores in the coating.
Regarding claims 13 and 17, Yosuke teaches TiB2 particles ([Overview]). 
Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yosuke (JPS62-133037 machine translation) in view of Brupbacher ‘892 (US 4,836,982), either one of Tucker, Jr (US 3,941,903) or Sue (US 5,837,327), and Rangaswamy (US 5,434,210) as applied to claim 13 above.
Regarding claim 14-16, Yosuke in view of either one of Tucker, Jr or Sue is silent to the amount of particles present in the powder.
Brupbacher ‘982 teaches a method of rapid solidification of a metal-second phase composite using in-situ precipitation of second phase material in a metallic matrix (1:9-23, 6:29-46, and 8:56-68) by melt atomization (13:16-35) of a liquid state reaction of Al-Ti alloy and Al-B alloy by mixing separately melted alloys (11:8-65 and Figs. 1 and 2) followed by quenching (2:59-67, 3:27-44, and 6:29-64) to form second phase boride particles of titanium (9:56-68) and a matrix metal of aluminum (10:23-42) in the form of powder (13:31-35) where the second phase material is incorporated into the composite matrix more preferably from about 10 percent by volume to about 25 percent by volume (10:43-63). 
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to form about 10 to 25 vol% of TiB2 particles in the Al matrix because this produces a dispersion strengthened alloy having a high modulus (Brupbacher ‘982 10:43-63). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05I.
Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yosuke (JPS62-133037 machine translation) in view of either one of Brupbacher ‘892 (US 4,836,982) or Giessen (US 4,540,546), Tucker, Jr (US 3,941,903), and Rangaswamy (US 5,434,210) as applied to claim 13 above.
Regarding claim 14-16, Yosuke is silent to the amount of particles present in the powder.
Tucker, Jr teaches depositing through plasma spraying, flame spraying, or detonation gun techniques a mixture of hard phase particles ranging in size between about 0.05 to 100 microns in a volume fraction of about 3 to 50% in a soft, ductile metal matrix (1:6-11, 2:17-26, and 3:15-21) where the wear-resistant particles include titanium boride (3:32-68) and the matrix is aluminum, which is a lightweight substrate (4:3-53) on an iron base alloy or refractory metal (i.e. titanium) (4:54-66) where the coating has preferably between about 5 to 25 vol% particles in a soft, ductile metal matrix (2:17-26 and 3:1-31). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yosuke to form about 5 to 25 vol% particles because it increases the wear resistance without causing embedability and conformability issues (Tucker, Jr 3:1-31). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yosuke (JPS62-133037 machine translation) in view of Brupbacher ‘892 (US 4,836,982), either one of Tucker, Jr (US 3,941,903) or Sue (US 5,837,327), and Rangaswamy (US 5,434,210) as applied to claim 11 above.
Regarding claim 21, Yosuke in view of either one of Tucker, Jr or Sue is silent to subjecting said aluminum coating to a heat treatment.
Brupbacher ‘982 teaches a final heat treatment of the deposited layers to determine the structure/property relationships (13:42-50). Brupbacher ‘982 also teaches a final heat treatment (13:46-50) of a metal-second phase composite (1:9-23) powder (13:31-35) comprising a metal matrix of aluminum (10:23-42) and second phase particles of titanium borides (9:56-68) where in the production of titanium diboride in an aluminum matrix, the reaction proceeds at a temperature around 670°C or very close to the melting point of the aluminum solvent (Al metal melts at 660°C) where as temperature increases it is possible for the starting constituents to diffused into the solvent matrix metal (13:51-68).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to heat treat the deposited layers to determine the final structure/property relationships of the layer (Brupbacher ‘982 13:42-50).
Temperatures of around 670°C or close to the melting point of Al (i.e. 660°C) are close to the instantly claimed range of 625 to 650°C such that one skilled in the art would expect the resulting heat treated alloy Brupbacher ‘982 to have the same properties as that instantly claimed. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I).
 One skilled in the art would understand the time necessary to heat treat an Al alloy matrix with TiB2 particles to achieve the desired final structure and property relationships based on titanium diboride production in the aluminum matrix. Differences in time will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such time is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05IIA. 
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yosuke (JPS62-133037 machine translation) in view of Giessen (US 4,540,546), either one of Sue (US 5,837,327) or Tucker, Jr (US 3,941,903), and Rangaswamy (US 5,434,210) as applied to claim 11 above, and further in view of Brupbacher ‘892 (US 4,836,982).
Regarding claim 21, Yosuke in view of Giessen and either one of Tucker, Jr or Sue is silent to subjecting said aluminum coating to a heat treatment.
Brupbacher ‘982 teaches a final heat treatment of the deposited layers to determine the structure/property relationships (13:42-50). Brupbacher ‘982 also teaches a final heat treatment (13:46-50) of a metal-second phase composite (1:9-23) powder (13:31-35) comprising a metal matrix of aluminum (10:23-42) and second phase particles of titanium borides (9:56-68) where in the production of titanium diboride in an aluminum matrix, the reaction proceeds at a temperature around 670°C or very close to the melting point of the aluminum solvent (Al metal melts at 660°C) where as temperature increases it is possible for the starting constituents to diffused into the solvent matrix metal (13:51-68).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to heat treat the deposited layers to determine the final structure/property relationships of the layer (Brupbacher ‘982 13:42-50).
Temperatures of around 670°C or close to the melting point of Al (i.e. 660°C) are close to the instantly claimed range of 625 to 650°C such that one skilled in the art would expect the resulting heat treated alloy Brupbacher ‘982 to have the same properties as that instantly claimed. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I).
 One skilled in the art would understand the time necessary to heat treat an Al alloy matrix with TiB2 particles to achieve the desired final structure and property relationships based on titanium diboride production in the aluminum matrix. Differences in time will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such time is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05IIA. 
Related Art
Marantz (US 5,019,686)
	Marantz teaches thermally spraying to form extremely dense materials as coating (1:6-14) using a metal matrix composite feedstock that is powdered or particulates including refractory borides (4:16-30) such as titanium diboride and a metal matrix of aluminum (13:26-68 and 14:10-57). Marantz is silent to the instantly claimed method of metal atomization and quenching.
Yamaji (JP H02-129334 machine translation)
Yamaji teaches rapid solidification of an Al alloy having Ti and B to form granulated bodies having a grain size of 0.8 to 4 mm (Abstract and Means for Solving the Problems).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735           


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735